     Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 1 of 11



 1   MICHAEL RUBIN (80618)
     mrubin@altber.com
 2   EVE H. CERVANTEZ (164709)
     ecervantez@altber.com
 3   ALTSHULER BERZON LLP
     177 Post St., Suite 300
 4   San Francisco, CA 94108
     Tel: 415-421-7151
 5   Fax: 415-362-8064

 6   JAMES F. CLAPP (145814)
     jclapp@clapplegal.com
 7   MARITA MURPHY LAUINGER (199242)
     mlauinger@clapplegal.com
 8   CLAPP & LAUINGER LLP
     701 Palomar Airport Road, Suite 300
 9   Carlsbad, California 92011
     Tel: 760-209-6565 ext. 101
10   Fax: 760-209-6565

11   Attorneys for Plaintiff
     CALI BUNN
12

13                                UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                          OAKLAND DIVISION

16   CALI BUNN, individually and on behalf of       CASE NO. 20-cv-7403-YGR
     all others similarly situated,
17                                                  DECLARATION OF MICHAL RUBIN IN
                               Plaintiff,           SUPPORT OF PLAINTIFF’S UNOPPOSED
18                                                  MOTION TO APPROVE CLASS ACTION
            v.                                      SETTLEMENT FOR INJUNCTIVE
19                                                  RELIEF AND TO APPROVE
     NIKE, INC., an Oregon corporation,             ATTORNEYS’ FEES, COSTS, AND A
20                                                  SERVICE AWARD TO PLAINTIFF
                               Defendant.
21                                                  DATE:   April 20, 2021
                                                    TIME:   2:00 p.m.
22                                                  DEPT:   Courtroom 1 – 4th Floor

23                                                  Judge: Hon. Yvonne Gonzalez Rogers

24

25

26

27

28

     RUBIN DECL. ISO PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT                20-CV-7403-YGR
     APPROVAL, ATTORNEYS’ FEES, COSTS, AND A SERVICE AWARD
      Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 2 of 11



 1                             DECLARATION OF MICHAEL RUBIN

 2           I, Michael Rubin, declare as follows:

 3           1. I am a partner in the San Francisco law firm of Altshuler Berzon LLP and am a

 4   member of the State Bar of California. I make this declaration in support of Plaintiff’s

 5   Unopposed Motion to Approve Class Action Settlement for Injunctive Relief and to Approve

 6   Attorneys’ Fees, Costs, and a Service Award to Plaintiff. I have personal knowledge of the

 7   facts set forth below and could competently testify upon these matters if called upon to do so.

 8                                    Background and Experience

 9           2. I graduated in 1977 from the Georgetown University Law Center, and joined

10   Altshuler Berzon LLP (then known as Altshuler & Berzon) in November 1981 after having

11   clerked for U.S. District Court Judge Charles B. Renfrew (N. D. Cal.), Ninth Circuit Chief

12   Judge James R. Browning Jr., and Associate Justice William J. Brennan, Jr. For many years

13   I have specialized in complex civil litigation, principally in the area of employment law, and

14   in attorneys’ fees litigation.

15           3. I am a seven-time recipient of a “California Lawyer of the Year” award by

16   California Lawyer magazine and have been listed for many years in “The Best Lawyers in

17   America” in the categories of labor and employment law and appellate law, and as a

18   Northern California “Super Lawyer” in the areas of appellate practice, labor and

19   employment, and class actions. For the past several years I have been named one of the “Top

20   100 California Lawyers,” and one of the “Top 75 Labor and Employment Lawyers” by the

21   Daily Journal. I am also an elected Fellow of the College of Labor and Employment

22   Lawyers, and a former member of the Board of Directors of the AFL-CIO’s Lawyers’

23   Coordinating Committee.

24           4. Among the cases involving issues of employment and discrimination law that I

25   have argued in state and federal appellate courts during the past four years are: Bayer v.

26   Neiman Marcus Group, Inc., 861 F.3d 853 (9th Cir. 2017) (remedies available for violations

27   of Section 503(b) of Americans with Disabilities Act: subsequent merits appeal argued

28   October 2020); Zoller v. GCA Advisors, 9th Cir. 20-15595 (“knowing waiver” of judicial
                                                  1
      RUBIN DECL ISO PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT                        20-CV-7403-YGR
      APPROVAL, ATTORNEYS’ FEES, COSTS, AND A SERVICE AWARD
      Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 3 of 11



 1   forum requirement for statutory employment discrimination claims: argued January 2021);

 2   Berman v. Microchip Technology, Inc., 9th Cir. No. 19-17339 (construction of ERISA

 3   severance plan: argued December 2020); Canela v. Costco Wholesale Corp., 971 F.3d 845

 4   (9th Cir. 2020) (removability of claims under California’s Private Attorney General Act);

 5   Ridgeway v. Walmart Inc., 946 F.3d 1066 (9th Cir. 2020) (applicability of California

 6   minimum wage law mandatory layover and rest break time); Ibarra v. Wells Fargo Bank,

 7   N.A., 9th Cir. No. 18-55626 (calculation of California rest-break penalties under Labor Code

 8   §226.7(c)); ZB, N.A. v. Superior Court, 8 Cal.5th 175 (2019) (remedies available under

 9   Labor Code §558); Salazar v. McDonald’s Corp., 939 F.3d 1051 (9th Cir. 2019) (joint

10   employer liability standards); Blair v. Rent-A-Center, Inc., 928 F.3d 819 (9th Cir. 2019)

11   (enforceability of arbitration clause prohibiting classwide public injunctive relief); Dynamex

12   Operations West, Inc. v. Superior Court, 4 Cal.5th 903 (2018) (standards for determining

13   classification of workers as employees or independent contractors); Laffitte v. Robert Half

14   Int’l Inc., 1 Cal.5th 480 (2016) (standards for awarding public interest attorneys’ fees under

15   California law); and Kilby v. CVS Pharmacy, Inc., 63 Cal.4th 1 (2016) (construction of

16   California’s suitable seating law). I have also been lead or co-lead counsel in dozens of

17   employment, class action, consumer, attorneys’ fees, and environmental cases in state and

18   federal trial and appellate courts throughout the country during my nearly 40 years of

19   practice.

20          5. My colleague Eve Cervantez is a partner at Altshuler Berzon LLP. Ms. Cervantez

21   is a 1992 magna cum laude graduate of Harvard Law School, where she served as an editor

22   of the Harvard Law Review. Ms. Cervantez received her Bachelor of Arts with honors in

23   1985 from Washington University in St. Louis, Missouri, where she was a member of Phi

24   Beta Kappa. She clerked for the Honorable Charles A. Legge, United States District Judge,

25   Northern District of California. Ms. Cervantez has been named a Northern California “Super

26   Lawyer” in the area of plaintiff-side employment litigation every year since 2010 and was

27   recently named one of the top 50 women litigators in Northern California. She was named a

28   2018 “California Attorney of the Year” in the area of consumer privacy for her work as
                                                    2
      RUBIN DECL ISO PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT                       20-CV-7403-YGR
      APPROVAL, ATTORNEYS’ FEES, COSTS, AND A SERVICE AWARD
      Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 4 of 11



 1   court-appointed co-lead counsel for the plaintiff class in multi-district litigation, In re

 2   Anthem, Inc. Data Breach Litigation, No. 15-MD-02617-LHK (N.D. Cal) ($115 million

 3   settlement of data breach case). Ms. Cervantez is a member of the Board and chairs the

 4   Litigation Committee for Equal Rights Advocates. She is also on the Senior Editorial Board

 5   for the ABA treatise Fair Labor Standards Act.

 6          6. Ms. Cervantez has focused on disability and civil rights litigation since the

 7   beginning of her career and has litigated numerous class action disability rights and

 8   employment class action lawsuits, as a partner at Altshuler Berzon and previously as a

 9   partner at Lieff, Cabraser, Heimann & Bernstein, LLP and a staff attorney at the Prison Law

10   Office. Notable disability rights victories include Pennsylvania Dept. of Corrections v.

11   Yeskey, 524 U.S. 206 (1998) (applicability of Americans with Disabilities Act to prisoners);

12   Armstrong v. Wilson, 124 F.3d 1019 (9th Cir. 1997) (class action on behalf of prisoners with

13   disabilities); M.R. v. Dreyfus, 697 F.3d 706 (9th Cir. 2012) (preliminary injunction for

14   individuals with disabilities deprived of in-home care); Oster v. Lightbourne, No. 09-cv-

15   04668-CW, 2012 WL 691833 (N.D. Cal. Mar. 2, 2012) (court-ordered injunctive relief in

16   certified class action involving Medicaid beneficiaries). Other representative discrimination

17   cases in which Ms. Cervantez has served as class counsel or plaintiffs’ counsel include

18   Curtis-Bauer v. Morgan Stanley & Co., Inc. (N.D. Cal. Case No. C 06-3903 TEH)

19   (settlement including comprehensive injunctive relief and $16 million monetary relief in race

20   discrimination class action); Gonzalez v. Abercrombie & Fitch Stores, Inc. (N.D. Cal. Case

21   No. 03-2817-SI) (settlement of $40 million plus injunctive relief in case alleging race and

22   gender discrimination); Frank v. United Airlines (N.D. Cal. Case No. C92 0692 MJJ) ($36.5

23   million gender discrimination settlement); Holloway v. Best Buy (N.D. Cal, Case No. 05-cv-

24   05056-PJH) (settlement for comprehensive injunctive relief in race and gender discrimination

25   class action); Satchell v. Federal Express Corp. (N.D. Cal. Case Nos. C03-2659 SI, C 03-

26   2878-SI) (settlement of $55 million, plus comprehensive injunctive relief, of race and

27   national origin discrimination claims).

28
                                                       3
      RUBIN DECL ISO PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT                          20-CV-7403-YGR
      APPROVAL, ATTORNEYS’ FEES, COSTS, AND A SERVICE AWARD
      Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 5 of 11



 1                                              Attorneys’ Fees

 2          7. Altshuler Berzon LLP frequently represents parties litigating court-awarded fee

 3   issues in state and federal courts. In addition to having extensive experience guest-lecturing

 4   and presenting talks on a broad range of employment and civil rights issues, I have been a

 5   panelist or principal speaker addressing attorneys’ fee issues at many continuing education

 6   panels, including those sponsored by bar associations and other public entities, have testified

 7   about fees issues in court, and have been called upon as an expert in state and federal fees

 8   litigation to state my opinion as to the appropriateness of fees and/or hourly rates requested

 9   by counsel in cases under state and federal fee-shifting statutes.

10          8. During my representation of my clients and other counsel in attorneys’ fees

11   litigation in state and federal court, I have had considerable opportunity to familiarize myself

12   with the hourly rates charged by attorneys with varying degrees of experience. In my fees

13   practice, I have reviewed the hourly rates of dozens of law firms in California and elsewhere.

14   I am also familiar with the hourly rates awarded by state and federal courts in the cases in

15   which my law firm has acted as fees counsel during the past four decades, as well as the rates

16   awarded in many other fees cases by state and federal courts in California and throughout the

17   country. I have also reviewed many published surveys of attorneys’ billing rates.

18          9. Through January 17, 2021, Altshuler Berzon LLP’s lodestar fees for this matter are

19   $70,872.50, based on 47.10 hours of my time and 16.30 hours of Ms. Cervantez’s time at our

20   current commercial rates of $1,150 and $1,025 respectively. That lodestar will increase in the

21   future to account for the time we anticipate spending on the settlement approval process and

22   on communications with plaintiff and class members and on monitoring Nike’s

23   implementation of the settlement, if approved by the Court.

24          10. Altshuler Berzon LLP’s regular and customary practice is to require its billers to

25   keep contemporaneous time records, maintained on a daily basis, and describing tasks

26   performed in 0.1 hour increments. Ms. Cervantez and I followed that practice throughout this

27   litigation. During the time period covered by this case, beginning on July 20, 2020, my law

28   firm used ProLaw to record our billable time. At or near the time the work was performed,
                                                    4
      RUBIN DECL ISO PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT                        20-CV-7403-YGR
      APPROVAL, ATTORNEYS’ FEES, COSTS, AND A SERVICE AWARD
      Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 6 of 11



 1   the hours were input into ProLaw, which recorded and stored the time as individual

 2   electronic entries, along with detailed descriptions of the tasks performed. Shortly after the

 3   end of each month, Ms. Cervantez and I electronically released our time entries to the

 4   accounting department. The accounting department electronically imported all time entries

 5   for that month into the accounting system.

 6          11. Since the end of the July 2020 billing cycle, I have carefully reviewed all the time

 7   logs for this matter on a monthly basis and deleted time that I thought was duplicative or

 8   inefficient. While Ms. Cervantez and I always exercise billing judgment when recording our

 9   time at the end of the month, we also exercised billing judgment before recording our time,

10   because it is our practice not to enter time that we believe might be duplicative, and to reduce

11   time for work that may have been inefficient.

12          12. Attached as Exhibit A is a spreadsheet containing a true and correct description

13   of our contemporaneous computerized time records in this matter, maintained by my law

14   firm through January 17, 2021.

15          13. Altshuler Berzon is also requesting reimbursement for $19.60 in expenses in this

16   litigation ($15.60 for copying and $4.00 for travel). Although our actual expenses were

17   considerably greater (in particular for computerized legal research and copying), Ms.

18   Cervantez and I have not maintained complete cost logs since we started working remotely in

19   March 2020.

20          14. Altshuler Berzon LLP’s commercial rates are the hourly rates that Altshuler

21   Berzon bills to its full-rate clients who are billed, and pay, for legal services on a monthly

22   basis (including in several of the cases cited in ¶4 above, among others). Altshuler Berzon’s

23   commercial hourly rates (or their historical equivalents) have also been repeatedly approved

24   by numerous courts, including most recently in Nix v. Major League Baseball, N.D. Cal. No.

25   3:20-cv-00546-WHA, Ridgeway v. Walmart Inc., N.D. Cal. No. 3:08-cv-05221-SI, Blair v.

26   Rent-A-Center, Inc., N.D. Cal. No. 3:17-cv-02335-WHA, Bare v. Club Demonstration

27   Services, Inc., Sacramento County Superior Court No. 34-2017-00221115, Smiles v.

28   Walgreen Co., Alameda County Superior Court No. RG17862495, and Henderson v.
                                               5
      RUBIN DECL ISO PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT                         20-CV-7403-YGR
      APPROVAL, ATTORNEYS’ FEES, COSTS, AND A SERVICE AWARD
     Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 7 of 11



 1   JPMorgan Chase Bank, C.D. Cal. No. 2:11-CV-03428 PSG (PLAx).

 2         I declare under penalty of perjury that the foregoing is true and correct.

 3         Executed this 18th day of January 2021, at Berkeley, California.

 4
                                                                 /s/Michael Rubin
 5                                                                  Michael Rubin
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
      RUBIN DECL ISO PLAINTIFF’S UNOPPOSED MOTION FOR SETTLEMENT                        20-CV-7403-YGR
      APPROVAL, ATTORNEYS’ FEES, COSTS, AND A SERVICE AWARD
Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 8 of 11




                                                  EXHIBIT A
             Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 9 of 11


Bunn v. Nike, Fees thru 01/26/21
Attorney                    Hours      Rate         Fees
Rubin, M.                   47.10   1,150.00   $54,165.00
 Rubin, M.                   0.60      0.00        $0.00
Cervantez, E.               16.30   1,025.00   $16,707.50
                            64.00              $70,872.50


Bunn v. Nike, Costs thru 01/26/21
Copies/Printing            $15.60
Travel                      $4.00
                           $19.60
                                   Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 10 of 11


 Matter      Date     Attorney   Hours   Description                                                                                                                                              Ref.
1526.001   07/20/20      EC       0.20   Review and analyze new potential case for hearing impaired patron at Nike                                                                                 1
1526.001   07/20/20      EC       0.30   Review and analyze draft complaint;                                                                                                                       2
1526.001   07/21/20     MR        2.00   Review complaint; e-mails re: same with Jim Clapp, Eve Cervantez; telephone conference with Jim Clapp re: legal theories, strategies; memo to partners    3
                                         re: issues and strategies
1526.001   07/22/20     MR        0.20   E-mails with co-counsel                                                                                                                                  4
1526.001   07/22/20     EC        0.20   Strategy emails;                                                                                                                                         5
1526.001   07/25/20     EC        0.30   Exchange strategy email;                                                                                                                                 6
1526.001   07/26/20     MR        0.30   E-mails re: TRO, demand letter with Eve Cervantez, Jim Clapp                                                                                             7
1526.001   07/26/20     EC        0.20   Exchange email re: venue;                                                                                                                                8
1526.001   07/27/20     MR        0.80   E-mails re: filing strategy, timing, investigation with Jim Clapp, Eve Cervantez; strategy conferences with co-counsel; edit draft complain              9
1526.001   07/27/20     EC        0.30   Exchange strategy emails re: venue, preliminary injunction;                                                                                              10
1526.001   07/28/20     MR        2.70   Edit complaint; e-mails re: same with Eve Cervantez, Jim Clapp                                                                                           11
1526.001   07/28/20     EC        0.80   Revise complaint and press release; exchange email re: same;                                                                                             12
1526.001   07/29/20     MR        0.50   E-mails re: complaint, plaintiff’s status, demand letter, fact investigation                                                                             13
1526.001   07/29/20     EC        1.70   Travel to and inspect San Francisco store and exchange email re: same;                                                                                   14
1526.001   07/29/20     EC        0.80   Revise complaint;                                                                                                                                        15
1526.001   07/30/20     MR        0.80   Review final version of complaint; press materials, communication from disability rights group                                                           16
1526.001   07/31/20     MR        1.20   Review docket, notice to plaintiffs; e-mails to co-counsel re: judicial assignment; edit demand letter; e-mails re: same                                 17
1526.001   07/31/20     EC        0.30   Review demand letter and news articles;                                                                                                                  18
1526.001   08/06/20     MR        0.70   Telephone conferences with Jim Clapp, defense counsel Austin Schwing, Eve Cervantez re: status of case, service, possible resolution, etc                19
1526.001   08/06/20     EC        0.10   Research re opposing counsel;                                                                                                                            20
1526.001   08/06/20     EC        0.10   Telephone conference with Michael Rubin re: opposing counsel;                                                                                            21
1526.001   08/17/20     MR        0.10   E-mail from defense counsel                                                                                                                              22
1526.001   08/18/20     MR        0.50   Review letter from Gibson Dunn, e-mails with co-counsel re: same                                                                                         23
1526.001   08/20/20     MR        0.80   Review Nike letter; research same; telephone conference with Jim Clapp; voice mail for Nike counse                                                       24
1526.001   08/24/20     MR        1.20   E-mails with defense counsel; prepare for and conduct settlement call with defense counsel; conference call with Jim Clapp, Eve Cervantez re: same       25

1526.001   08/24/20     EC        0.30   Telephone conference with Michael Rubin and Jim Clapp re: next steps                                                                                     26
1526.001   08/27/20     EC        0.10   Follow up on disability rights group lawyers                                                                                                             27
1526.001   08/31/20     MR        0.10   E-mails with Nike, co-counsel re: settlement discussions, service of complaint                                                                           28
1526.001   09/01/20     EC        0.50   Exchange email with disability rights group re: experts and follow up on same                                                                            29
1526.001   09/02/20     MR        0.20   E-mails re: outreach to disability rights groups                                                                                                         30
1526.001   09/10/20     MR        0.10   E-mails with Nike's counsel                                                                                                                              31
1526.001   09/15/20     MR        0.50   Telephone conference with Austin Schwing; research re: same; e-mails with co-counsel re: same                                                            32
1526.001   09/16/20     MR        0.30   Prepare for and conduct conference call with co-counsel re: settlement offer                                                                             33
1526.001   09/16/20     EC        0.20   Telephone conference with Michael Rubin and James Clapp;                                                                                                 34
1526.001   09/17/20     MR        0.90   Review Jim Clapp memo re: ADA reasonable accommodation provisions; e-mails re: same; e-mails re: settlement strategies                                   35
1526.001   09/17/20     EC        0.60   Analyze potential settlement and exchange email re: same;                                                                                                36
1526.001   09/22/20     MR        0.50   E-mail to defense counsel; settlement conference with defense counsel; e-mails re: settlement, service with co-counse                                    37
1526.001   09/28/20     EC        0.10   Exchange email re: settlement;                                                                                                                           38
1526.001   09/29/20     MR        0.20   Review court filing re: proof of service, order re: complex case non-designation                                                                         39
1526.001   09/30/20     MR        0.40   E-mails with co-counsel, defense counsel                                                                                                                 40
1526.001   10/01/20     MR        0.70   Prepare for and conduct settlement conference with Nike; e-mails re: same                                                                                41
1526.001   10/07/20     MR        0.10   E-mails with Austin Schwing re: settlement                                                                                                               42
1526.001   10/15/20     MR        0.30   E-mails re: settlement with Nike, co-counsel                                                                                                             43
1526.001   10/16/20     MR        0.20   E-mails with Austin Schwing; review proposed stipulation; prepare for and conduct settlement conference                                                  44
1526.001   10/22/20     MR        0.40   Review notice of removal; review district court orders re: ADA and case management conference                                                            45
1526.001   10/22/20     EC        0.30   Review court order re: ADA rules; exchange email re: same;                                                                                               46
1526.001   10/23/20     MR        0.80   E-mails with defense counsel, co-counsel, re: removal, request for extension, settlement; review court orders, e-mails re: same and re: scheduling;      47
                                         review stipulation
1526.001   10/23/20     EC        0.20   Exchange email re: stipulation and dates;                                                                                                                48
1526.001   10/30/20     MR        0.10   E-mails with defense counsel                                                                                                                             49
1526.001   11/02/20     MR        0.30   Research WSJ article; e-mails with defense counsel                                                                                                       50
1526.001   11/03/20     EC        0.30   Exchange email re: settlement;                                                                                                                           51
1526.001   11/03/20     MR        1.00   E-mails with defense counsel; prepare for and conduct settlement conference; e-mails with co-counse                                                      52
1526.001   11/05/20     MR        0.20   Review notice of reassignment; e-mails re: same                                                                                                          53
1526.001   11/06/20     EC        0.20   Exchange email re: attorneys fees; calculate same;                                                                                                       54
1526.001   11/06/20     MR        0.30   Prepare settlement demand; e-mails re: same                                                                                                              55
                            Case 4:20-cv-07403-YGR Document 14-1 Filed 01/27/21 Page 11 of 11


1526.001   11/09/20   MR    0.20   E-mails re: developments                                                                                                                                     56
1526.001   11/11/20   EC    0.30   Double check rules and revise proposed stipulation re: extension of time accordingly                                                                         57
1526.001   11/11/20   MR    0.50   Review e-mail and proposed stipulation from Austin Schwing; e-mails with co-counsel, Austin Schwing re: same; edit proposed stipulation                      58
1526.001   11/12/20   EC    0.10   Exchange email re: fees                                                                                                                                      59
1526.001   11/13/20   MR    0.80   E-mails with co-counsel re: Nike's requests for information; settlement e-mails with Nike; review Nike's Answer                                              60
1526.001   11/16/20   MR    0.30   E-mails re: mask studies                                                                                                                                     61
1526.001   11/17/20   EC    0.20   Exchange internal email re: masks, state court calendar, recent intakes                                                                                      62
1526.001   11/17/20   MR    0.90   Review stipulation; evaluate sample mask; create video for co-counsel re: same                                                                               63
1526.001   11/18/20   MR    0.10   E-mails with Jim Clapp re: model mask from Nike                                                                                                              64
1526.001   11/19/20   MR    0.30   E-mails re: settlement terms with Austin Schwing, Eve Cervantez, Jim Clapp; voice mail for Jim Clapp;                                                        65
1526.001   11/23/20   MR    0.20   E-mails re: settlement with Jim Clapp, Austin Schwing;                                                                                                       66
1526.001   11/24/20   MR    0.70   E-mails and telephone conference with Austin Schwing, Jim Clapp re: settlement issues, masks, fees;                                                          67
1526.001   12/02/20   MR    0.20   E-mails with Jim Clapp, Austin Schwing re: status of settlement documents                                                                                    68
1526.001   12/07/20   MR    0.20   E-mails re: status with Jim Clapp, Austin Schwing                                                                                                            69
1526.001   12/08/20   MR    0.20   E-mails re: next steps with co-counsel; e-mail with Nike                                                                                                     70
1526.001   12/09/20   MR    0.10   E-mails re: timing of settlement                                                                                                                             71
1526.001   12/11/20   MR    0.20   E-mails with Nike's counsel                                                                                                                                  72
1526.001   12/14/20   MR    1.50   E-mails with Austin Schwing re: settlement draft; e-mails with co-counsel re: same; review draft; e-mail comments to co-counse                               73
1526.001   12/14/20   EC    1.00   Review proposed settlement agreement; exchange emails re: same;                                                                                              74
1526.001   12/15/20   MR    5.90   Review Jim Clapp, Eve Cervantez comments on draft settlement; prepare for and conduct settlement conference with Austin Schwing; e-mails with co-            75
                                   counsel re: negotiations; edit draft settlement agreement; e-mails re: same; review Jim Clapp edits and comments; further edits to settlement; e-mails re:
                                   same
1526.001   12/15/20   EC   0.70    Revise settlement agreement and exchange email re: same;                                                                                                     76
1526.001   12/16/20   MR   0.70    Review and incorporate additional edits and comments from co-counsel; e-mails with Nike counsel; review proposed signage; e-mails re: same                   77
1526.001   12/16/20   EC   0.20    Review settlement agreement and exchange emails re: same;                                                                                                    78
1526.001   12/17/20   MR   0.50    Review new proposed signage, e-mails re: settlement draft from Jim Clapp; e-mails re: same with Austin Schwing                                               79
1526.001   12/17/20   EC   0.20    Exchange emails re: settlement;                                                                                                                              80
1526.001   12/18/20   MR   3.80    Review new edits and comments from Nike; edit revised draft; e-mails with co-counsel re: same                                                                81
1526.001   12/18/20   MR   0.60    (No Charge)                                                                                                                                                  82
1526.001   12/18/20   MR   0.30    E-mails with Austin Schwing re: edits to signage, revised draft                                                                                              83
1526.001   12/18/20   EC   1.00    Review and revise settlement agreement; exchange email re: same;                                                                                             84
1526.001   12/21/20   EC   0.30    Review settlement and exchange email re: same;                                                                                                               85
1526.001   12/22/20   MR   0.60    Review new edits from Nike; e-mails with co-counsel re: same                                                                                                 86
1526.001   12/26/20   EC   0.10    Exchange email re: settlement;                                                                                                                               87
1526.001   12/27/20   MR   1.10    Review Nike redline, e-mails with co-counsel; prepare counter; e-mails re: same                                                                              88
1526.001   12/29/20   EC   0.10    Exchange email with Michael Rubin re: settlement;                                                                                                            89
1526.001   12/30/20   MR   0.20    E-mails with Austin Schwing, James Clapp                                                                                                                     90
1526.001   12/31/20   MR   1.40    Settlement negotiations with Nike; e-mails with Jim Clapp, Eve Cervantez re: same; further e-mails with defense counsel, co-counsel; review and edit         91
                                   revised draft
1526.001   12/31/20   EC    0.20   Review and edit settlement agreement;                                                                                                                        92
1526.001   01/02/21   EC    2.20   Research and revise approval order and exchange email with co-counsel re: same and settlement                                                                93
1526.001   01/02/21   MR    0.80   Review and edit draft final approval order; review new version of settlement agreement; e-mails with defense counsel, co-counsel re: same                    94
1526.001   01/03/21   EC    0.20   Exchange email with co-counsel re: proposed approval order and approval motion                                                                               95
1526.001   01/03/21   MR    1.00   Review edits and comments to settlement agreement and exhibit 1 from co-counsel; edit settlement documents; e-mails re: same with Nike counsel, co-          96
                                   counsel; review Nike e-mail and edits to final order; further e-mails re: same
1526.001   01/04/21   EC    0.20   Review and revise settlement agreement and approval order;                                                                                                   97
1526.001   01/04/21   MR    0.70   Review e-mail and further edits from Nike; e-mails with co-counsel, defense counsel re: same                                                                 98
1526.001   01/05/21   MR    0.30   E-mails with Nike counsel re: final edits, execution of agreement; e-mails with co-counsel re: same                                                          99
1526.001   01/06/21   MR    0.20   E-mails re: execution of agreement                                                                                                                           100
1526.001   01/08/21   MR    0.20   E-mails re: final signature; e-mails with Nike                                                                                                               101
1526.001   01/11/21   EC    0.20   Exchange email with co-counsel re: fee motion;                                                                                                               102
1526.001   01/11/21   MR    0.40   Review Nike's CAFA notice; review and edit motion for approval, e-mails re: next steps                                                                       103
1526.001   01/12/21   EC    1.00   Research notice for Rule 23(b)(2) settlement class and revise approval motion and brief                                                                      104
1526.001   01/13/21   MR    1.20   Edit approval motion; e-mails re: edits                                                                                                                      105
1526.001   01/17/21   MR    2.00   Review version of approval motion e-mailed to Nike; research and draft fees declaration; e-mails with co-counsel re: same                                    107
                           64.00
